       Case 3:17-cv-05760-BHS Document 172-1 Filed 04/15/19 Page 1 of 1



-----Original Message-----
From: Phil Mann <phil@mannlawgroup.com>
Sent: Thursday, March 21, 2019 11:14 AM
To: Andrew Bleiman <andrew@marksklein.com>
Subject: HPT v Sykes Document Production

Andrew,

As a follow-up to our telephone conference earlier this week, I am attaching
reports of the products sold, and sales made, by Syked ECU Tuning from
January 1, 2016 through the present.

These reports have been marked 'HIGHLY CONFIDENTIAL -- ATTORNEYS' EYES ONLY"
and it is imperative that they be treated as such.

Also, and as we discussed, the names of the people and/or businesses that Mr.
Sykes-Bonnett sold credits to are : Kyle Hamilton, Edgar Neibles, Ellis Groo,
Nigel Alexander and the Mustang Shop, while Mr.
Sykes-Bonnet gave credits to Christoher Breton-Jean, Jay Engberg and John
Lambert.

Finally, Mr. Sykes-Bonnett has collected his social media records and is
preparing to run the search terms. To facilitate production to you and avoid
delay, if there are any individuals or names that you would like to have
searched first, please identify them to us so Mr. Sykes-Bonnett can
concentrate his initial efforts on them.

If you have any questions, please let me know.

Best Regards,

Phil
